Citation Nr: 1431497	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  09-18 889A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder and depression.  

3.  Entitlement to service connection for a cervical spine disorder.  

4.  Entitlement to service connection for service connection for ischemic heart disease.  

5.  Entitlement to special monthly compensation based on need for aid and attendance and by reason of being housebound.  


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney at Law

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from July 1966 to July 1968.  He served in Vietnam from August 1967 to July 1968.  The Veteran died in October 2012.  In April 2013, the Veteran's surviving spouse was substituted as the appellant in the current appeal.  This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In October 2011, the appellant's attorney filed a notice of disagreement with an August 2011 rating decision denying service connection for ischemic heart disease, as well as a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  The evidence shows that in November 2011, the RO wrote to the Veteran and his attorney indicating that the claim for TDIU could not be accepted until it was specified which disability(ies) caused his unemployability.  However, at that time and throughout the appeal, the Veteran's only service-connected disability has been bilateral hearing loss, rated as noncompensably disabling.  The claim for TDIU remains pending.  As this issue has not been adjudicated by the RO, it is referred to the RO for appropriate disposition.


REMAND

An August 2011 rating decision denied service connection for ischemic heart disease.  In October 2011 the appellant's attorney filed a notice of disagreement but a statement of the case has not been issued as to this matter.  

In May 2012 the RO denied entitlement to special monthly compensation based on need for aid and attendance and by reason of being housebound.  In June 2012, a notice of disagreement with that decision was received.  However, no statement of the case has been issued addressing this matter.  

By filing notice of disagreements, the appellant's attorney has initiated appellate review of these issues.  The next step in the appellate process is for the RO to issue a statement of the case.  See 38 C.F.R. § 19.29 (2013); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Consequently, this matter must be remanded to the RO for the issuance of a statement of the case as to these issues.  The Board emphasizes, however, that to obtain appellate review of an issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013).  

Additionally, the RO has obtained a compact disc of records of the Social Security Administration (SSA).  Because this case must be remanded for medical opinions, those records must be printed out, in hard copy form, so that they may be considered in obtaining the needed medical opinions in this case.  

Accordingly, the case is remanded for the following action:

1.  Appropriate action, to include the issuance of a statement of the case and notification of the appellant's appellate rights on the issues of entitlement to service connection for ischemic heart disease, and entitlement to special monthly compensation based on need for aid and attendance and by reason of being housebound, is necessary.  38 C.F.R. § 19.26 (2013).  The appellant and her representative are reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2013).  If the appellant perfects an appeal, the issue must be returned to the Board for appellate review.  

2.  The RO must contact the appellant and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims, to include all records relating to the Veteran's having received counseling in the early 1970s.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The appellant and her representative must then be given an opportunity to respond.  

3.  The compact disc of records of the SSA must be printed out, in hard copy form, and associated with the claims files. 

4.  Thereafter, an opinion from an appropriate VA examiner must be obtained to determine whether a cervical spine disorder is related to the Veteran's military service, to include a head injury when the Veteran was in combat in Vietnam.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on a review of the evidence of record and with consideration of the lay statements of record, the examiner must provide an opinion as to whether a cervical spine disorder is related to the Veteran's military service, to include a head injury when the Veteran was in combat in Vietnam.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  Thereafter, an opinion from an appropriate VA examiner must be obtained to determine whether any diagnosed psychiatric disorder, to include depression and PTSD, are related to the Veteran's military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on a review of the evidence of record and with consideration of the lay statements of record, the examiner must provide an opinion as to whether any diagnosed psychiatric disorder is related to the Veteran's military service.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

6.  Thereafter, an opinion from an appropriate VA examiner must be obtained to determine whether hypertension is related to the Veteran's military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on a review of the evidence of record and with consideration of the lay statements of record, the examiner must provide an opinion as to whether hypertension is related to the Veteran's military service or to a psychiatric disorder.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

7.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

